Title: From John Adams to Joshua Johnson, 25 April 1780
From: Adams, John
To: Johnson, Joshua


     
      Sir
      Paris Hotel de Valois Ruë de Richelieu April 25. 1780
     
     I have this Moment, your Favour of 22. of April, inclosing, five American Newspapers. I cannot express in two Strong terms, my Thanks for this instance of your Attention and Kindness, and if upon future Occasions, you will shew me, the same Goodness, you will very much oblige me. You have, many Vessells arrive consigned to you, and your Correspondences in America, are with Persons of such Consideration and Authority, that you will frequently have Intelligence of the best Kind and from the highest Sources. I cannot but wish that Congress would avail themselves to this Channell, to convey sometimes their Commands to their servant abroad.
     I have great Consolation in the appointment of General Gates to the Command of the southern Army. The Affection and Confidence of the Soldier in their General, never fail to have great Effects, these have appeared, more than once, in Gates’s favour, and I am persuaded will another time. I hope Charlestown will be saved, but if unhappily it should not, it will be soon regained.
     A small Vessell, by which I wrote to America from Corunna, has been there, and returned to Bilbao from Newbury port, which she left 14 March. Two large Letters of Mark, which lay at Bilbao when I was there, by which I also wrote have arrived. English close shut up in N. York by Gen. Washington, Clintons fleet dispersed in a storm—no other News—not a Letter. He must have conceald his designd Voyage.
     The wise and prudent Negotiations among the neutral maritime Powers, which will prevent the flames of War from Spreading farther, the Proceedings in Ireland and in England together with the Operations of the Armaments from Brest, and Cadiz, wherever they are destined, afford Us a Prospect, of tolerable Tranquility to our Country, how long soever the War may continue.
     If you can inform me, when the Dove or any other Vessell intends to sail for America from Nantes I shall be glad to send a Letter.
     I thank you, sir, for your polite Congratulations, on my late Appointment. Happy, indeed shall I be if any Endeavours of mine, should contribute to extricate our Country out of her difficulties. Every American, may do somewhat; and few on this side the Water have more oppertunities than you, which renders your obliging offers of service, very precious to me.
     As I Am determined to spare no expence to obtain Intelligence, if you will write for the Printer of the Baltimore Paper to send them me, regularly, and will undertake to pay for it, I will thankfully repay you.
     Please to present my Respects to Mrs. Johnson and the little family, and believe me, with much esteem, your most obedient and humble sert.
    